Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 07, 2018

The Court of Appeals hereby passes the following order:

A19A0707. CHRISTY L. GRAILER v. SHANNON D. JONES.

      Christy L. Grailer, on behalf of her minor child, filed a petition for a family
violence protective order against her ex-husband, the child’s father, Shannon D.
Jones. Following a hearing, Grailer’s petition was dismissed. Thereafter, the trial
court awarded Jones attorney fees pursuant to OCGA § 9-15-14, finding that Grailer
had brought the petition solely to harass Jones. Grailer then filed this direct appeal.
We lack jurisdiction.
      Appeals of orders in domestic relations cases – including actions arising under
the Family Violence Act – must be initiated by filing an application for discretionary
appeal. See OCGA § 5-6-35 (a) (2); Schmidt v. Schmidt, 270 Ga. 461, 461-462 (1)
(510 SE2d 810) (1999). Moreover, an appeal from a trial court order awarding § 9-
15-14 attorney fees must also be initiated by filing an application for discretionary
review. OCGA § 5-6-35 (a) (10); Capricorn Systems, Inc. v. Godavarthy, 253 Ga.
App. 840, 841-842 (560 SE2d 730) (2002). “Compliance with the discretionary
appeals procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga.
App. 257, 257 (471 SE2d 60) (1996).
      Grailer’s failure to follow the required appellate procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 12/07/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.